Citation Nr: 0400330	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-03 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

 
Whether there was clear and unmistakable error (CUE) in the 
September 1997 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from January 1969 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Regional Office (RO) that concluded that CUE was not present 
in the September 1997 rating action.

During the hearing before the undersigned in May 2003, the 
veteran raised the issue of entitlement to service connection 
for diabetes mellitus.  Since this matter was not developed 
or certified for appeal, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  By rating action dated in September 1997, the RO denied 
the veteran's claim for an increased rating for PTSD.

2.  The veteran disagrees with the development undertaken in 
conjunction with his claim for an increased rating, and the 
conclusions made therein.


CONCLUSION OF LAW

The veteran has not raised a legally sufficient claim for 
CUE.  38 C.F.R. § 3.105(a) (2003); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran submitted a claim for service connection for 
post-traumatic stress disorder (PTSD) in December 1994.

By rating action dated in November 1996, the RO granted 
service connection for PTSD, and assigned a 50 percent 
evaluation, effective December 1994.

The veteran's representative submitted a claim for an 
increased rating for PTSD in March 1997.  Associated with the 
claim was a letter dated in March 1997 from a Department of 
Veterans Affairs (VA) psychologist.  The subject of this 
letter was another veteran.  The letter was addressed to the 
veteran's representative.

By rating action dated in September 1997, the RO confirmed 
and continued the 50 percent evaluation in effect for PTSD.  
The rating decision considered the March 1997 statement from 
the psychologist in denying the veteran an increased rating, 
but did not note that it concerned a different veteran.

The veteran was hospitalized by the VA from December 1997 to 
March 1998.  The diagnosis was PTSD, and the Global 
Assessment of Functioning score was 48.

Following a VA psychiatric examination in December 1998, the 
diagnosis was PTSD, and the Global Assessment of Functioning 
score was 40.  

In June 1999, a hearing officer assigned a 100 percent 
evaluation for PTSD, effective April 1, 1998.

In September 2001, a letter dated in March 1997 was received 
from the same VA psychologist noted above.  This letter 
reported findings concerning the veteran.

Analysis 

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

The question before the Board is whether there was CUE in the 
September 1997 rating decision that denied the veteran's 
claim for an increased rating for PTSD.  The veteran asserts 
that the RO committed error in adjudicating the claim based 
on a medical statement that did not refer to him.  In order 
to find that a rating action was clearly and unmistakably 
erroneous, it must be concluded that the evidence of record 
at the time the rating was assigned, confirmed, or continued 
was such that the only possible conclusion was that a higher 
rating, to include a 100 percent evaluation, was warranted.  
CUE requires that error, otherwise prejudicial, must appear 
undebatably.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  Such a conclusion cannot be made in this case.

In Graves v. Brown, 6 Vet. App. 166 (1994), the United States 
Court of Appeals for Veterans Claims (Court) described the 
high burden of proof required for a showing of clear and 
unmistakable error by reiterating the definition it has 
provided for clear and unmistakable error in relevant case 
law:

In order for there to be "clear and 
unmistakable error" under 38 C.F.R. § 
3.105(d), there must have been an error 
in the prior adjudication of the claim.  
See Russell v. Principi, 3 Vet. App. 310, 
313 (1992) (en banc).  Either the correct 
facts, as they were known at the time, 
were not before the adjudicator or the 
regulatory provisions extant at the time 
were incorrectly applied.  Id. at 313.  
With regard to challenges to prior 
decisions by a claimant under 38 C.F.R. § 
3.105(a), the Court held in Russell that 
a "clear and unmistakable error" must be 
the sort of error which, had it not been 
made, would have manifestly changed the 
outcome at the time it was made.  Id.  
"It must always be remembered that [clear 
and unmistakable error] is a very 
specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 [1993].  
Errors that are "clear and unmistakable" 
are undebatable; that is, reasonable 
minds could only conclude that the 
original decision was fatally flawed at 
the time it was made.  Id.  A 
determination that there was a "clear and 
unmistakable error" must be based on the 
record and the law that existed at the 
time of the prior decision of the agency 
of original jurisdiction or BVA, and 
subsequently developed evidence is not 
applicable.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).

Graves, 6 Vet. App. at 170-71.

As noted above, the RO denied the veteran's claim for an 
increased rating for PTSD in the September 1997 rating 
decision.  The Board acknowledges that the RO based its 
decision on a document that did not mention the veteran.  In 
this regard, it is significant to point out that the evidence 
was submitted by the veteran's representative, and was a 
letter written by a VA psychologist to the veteran's 
representative.  While it is true that the RO failed to 
recognize at that time that the letter did not pertain to the 
veteran, the fact remains that it was the only evidence 
submitted.  No evidence pertaining to the veteran's 
disability status was submitted.  As such, a manifestly 
different outcome of an increased rating could not be said to 
have resulted, but for the error.  The Board notes that the 
veteran filed a notice of disagreement with the September 
1997 rating action and his claim was ultimately granted based 
on additional medical evidence of record.  

The veteran asserts that the 100 percent evaluation assigned 
for PTSD should have been effective December 1994, the date 
of his claim for service connection.  In essence, it appears 
that the veteran argues that the RO should have realized that 
the medical statement submitted by his representative in 
conjunction with his claim for an increased rating for PTSD 
concerned another veteran and the RO should have taken 
appropriate action.  The Board notes that the VA's failure to 
comply with the duty to assist cannot form a basis for a 
claim of clear and unmistakable error since such a breach 
creates only an incomplete rather than an incorrect record.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994).  In Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995), the Court noted that "the 
determinative issue was not evidentiary but legal, i.e., has 
the appellant complied with the legal requirements to plead a 
CUE claim."  The same issue is inherent in this case.  The 
veteran has raised questions concerning the appropriate 
development of the case, but he has not provided "persuasive 
reasons . . .as to why the result would have been manifestly 
different but for the alleged error.  Fugo, 6 Vet. App. at 
44.  The Board concludes, therefore, that the veteran has not 
raised a proper claim of CUE.  

In Sabonis v. Brown, 6 Vet. App. 426, 430, the Court held 
that in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  

Finally, the Board notes that while it has considered the 
possible application of the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West. 2002) (VCAA), and the regulations promulgated 
with respect thereto (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)), the case of Livesay v. Principi, 15 Vet. App. 
165 (2001) held that the VCAA did not apply to motions for 
CUE.  As the regulations do not provide any rights other than 
those provided by the Act itself, the Board finds that 
further development is not warranted in this matter under 
either the VCAA or the regulations that have been promulgated 
to implement the VCAA. 


ORDER

Since the veteran has not properly raised the issue of CUE in 
the September 1997 rating decision, the appeal is denied.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



